Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 9, filed 06 Jan 2021, with respect to the missing certified copy of the foreign priority JP2017-175946 have been fully considered and are persuasive. Certified copies of all foreign priority documents have been received as indicated on PTOL-326 of this Final Rejection.
Applicant’s arguments, see pg. 9, filed 06 Jan 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification of 06 Oct 2020 has been withdrawn in view of the amended specification. 
Applicant’s arguments, see pg. 9, filed 06 Jan 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 06 Oct 2020 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 9, filed 06 Jan 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 06 Oct 2020 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 9-11, filed 06 Jan 2021, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In particular, Applicant argued, see pg. 10, that “Jin cannot decide which transmission and/or reception conditions are applied to a probe when the probe is switched ON again based on an elapse of time since the probe was switched OFF.” However, the Examiner respectfully disagrees. First, the Examiner notes that the Applicant argues specifically against Jin individually rather than the combination of Jin, Yoneyama, and Yoon. It is noted that the claim(s) has/have been rejected under 35 U.S.C. 103, thus one cannot show non-obviousness by arguing against the references individually when the rejection(s) is/are based on the combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, as explained below in the 35 U.S.C. 103 rejections, the Examiner notes that Yoon discloses at least receiving different switching instructions in applying imaging conditions with different ultrasound probes; Yoneyama discloses applying transmission and/or reception conditions; and Jin discloses switching instructions that are directed to switching the ultrasound probe in use. Specifically, the Examiner relies on Jin in disclosing switching instructions, or any signal for switching, or activating and/or deactivating
Applicant’s arguments, see pg. 11, filed 06 Jan 2021, with respect to the new claim 15 being patentable have been considered but are not persuasive. See the 35 U.S.C. rejections to claim 15 below.
Status of Claims
Claims 1-4, 12, and 15 are currently examination. Claim(s) 15 has/have been newly added since the Non-Final Office Action of 06 Oct 2020. No claim(s) has/have been cancelled/further withdrawn since the Non-Final Office Action of 06 Oct 2020.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 12, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “while the first ultrasound probe is being selected to be an in-use ultrasound probe.” It is unclear how “the first ultrasound probe is being selected to be an in-use ultrasound probe” within the ultrasound diagnosis apparatus of claim 1 for the processing circuitry to apply the transmission and/or reception conditions. In other words, it is unclear which physical structure within the ultrasound diagnosis apparatus of claim 1 is determining that the first ultrasound probe is being selected to be an in-use ultrasound probe in order for the processing circuitry to apply the transmission and/or reception conditions when receiving a switching instruction. Additionally, the Examiner notes that the plurality of connected to the processing circuitry to be an in-use ultrasound probe” and has been given a limited patentable weight since the plurality of ultrasound probes, including the first ultrasound probe, is not positively recited to be a part of the ultrasound diagnosis apparatus. 
Claim 12 recites the limitation “applying the transmission and/or reception conditions stored in the storage to the first ultrasound probe, when receiving, while the first ultrasound probe is being selected to be an in-use ultrasound probe, a first switching instruction to select a second ultrasound probe of the plurality of ultrasound probes to be the in-use ultrasound probe and then receiving, within a predetermined time since the first switching instruction, a second switching instruction to select the first ultrasound probe again to be the in-use ultrasound probe.” It is unclear what/who is receiving the first and second switching instructions and how the first ultrasound probe is being selected to be an in-use ultrasound probe in determining when the transmission and/or reception conditions are applied. Additionally, the Examiner notes that the plurality of ultrasound probes is recited in the preamble of claim 12, and the preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02. For purposes of the examination, the limitation has been given a broadest reasonable interpretation as “applying, by a processing circuitry, the transmission and/or reception conditions stored in the storage to the first ultrasound probe, when receiving, by the processing circuitry, while the first ultrasound probe connected to the processing circuitry is being selected to be an in-use ultrasound probe, a first switching instruction to select a second ultrasound probe of the plurality of ultrasound probes to be the in-use ultrasound probe and then receiving, by the processing circuitry, within a predetermined time since the first switching instruction, a second switching instruction to select the first ultrasound probe again to be the in-use ultrasound probe.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent Pub No. 2016/0262726) - hereinafter referred to as Yoon; Yoneyama et al. (JP2009279023, machine translated copy provided with IDS of 12 Oct 2017) - hereinafter referred to as Yoneyama; and Jin et al. (US Patent Pub No. 2016/0106396) - hereinafter referred to as Jin.
Regarding claim 1, Yoon discloses an ultrasound diagnosis apparatus (ultrasound diagnosis apparatus 1000) configured to be connectable to a plurality of ultrasound probes and capable of switching the ultrasound probes one to another for use (at least Fig. 1C: probe selection buttons 81-84 for probes 20a-20d), the apparatus (ultrasound diagnosis apparatus 1000) comprising:
a storage (memory 1500) configured to store imaging conditions for a first ultrasound probe of the ultrasound probes ([0171]-[0172]: memory 1500 stores algorithms or programs which are to be executed in ultrasound diagnosis apparatus 1000; [0053]: a set of parameters suitable for corresponding types of probes 20a-20d; Fig. 4B: preset); and
processing circuitry (controller 1700; [0174]: controller 1700 control all operations of ultrasound diagnosis apparatus 1000) configured to apply the imaging conditions ([0053] and Fig. 4B: preset; [0076]: probe is activated based on the default preset and when the probe is activated, the ultrasound imaging apparatus 1000 receives an ultrasound echo signal reflected from the object) stored in the storage (memory 1500) to the first ultrasound probe (one of probes 20a-20d), when receiving, while the first ultrasound probe is being selected to be an in-use ultrasound probe (Fig. 5A and [0110]: upon receiving the user input of removing any of the probes 20a-20d from one of the probe holders 70a-70d, the ultrasound imaging apparatus 1000 determines the withdrawn probe 20 as the imaging probe), a first switching instruction to select a second ultrasound probe of the plurality of ultrasound probes to be the in-use ultrasound probe (Fig. 5B and [0116]: receiving a user input for changing the imaging probe; Fig. 6A: S610-S620 receiving and activating a selected probe) and then receiving, within a predetermined time since the first instruction (Fig. 6A: S610-S620), a second switching instruction to select the imaging conditions (Fig. 6A: S640 and S660 and [0125]-[0127]: user input of selecting one of the presets has been received within a reference time at stage S640, ultrasound imaging apparatus 1000 activates the selected probe 20 based on the selected preset at stage S660).
	It is noted that although the teachings of Yoon cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Yoon teaches that a wide range of different embodiments can be constructed based on its disclosure ([0177]-[0178]), because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. In particular, Yoon discloses in one embodiment receiving an instruction to change the selected ultrasound probe ([0115]) and in another embodiment receiving an instruction to select the imaging parameters after the ultrasound probe has been selected (Fig. 6A). Thus, the combination of these embodiments would disclose at least receiving a first switching instruction to select a second ultrasound probe of the plurality of ultrasound probes to be the in-use ultrasound probe (Fig. 5B and [0116]: receiving a user input for changing the imaging probe; Fig. 6A: S610-S620 receiving and activating a selected probe) and then receiving, within a predetermined time since the first instruction (Fig. 6A: S610-S620), a second switching instruction to select the imaging conditions (Fig. 6A: S640 and S660 and [0125]-[0127]) and additionally suggests selecting one of different ultrasound probes in applying a particular imaging condition. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for the combination would have been to allow “user input … for changing the imaging probe or the imaging preset within a reference time,” as disclosed by Yoon ([0116]).
	It is further noted that “a first switching instruction” and “a second switching instruction” are recited in claim 1 with intended uses of “select(ing) a second ultrasound probe of the plurality of ultrasound probes to be the in-use ultrasound probe” and “select(ing) the first ultrasound probe again to be the in-use ultrasound probe,” respectively. Thus, limited patentable weights have been given to these intended uses of the first switching instruction and the second switching instruction. Additionally, the switching instructions have been given a broadest reasonable interpretation as any signal for switching, or activating and/or deactivating, an ultrasound probe.
Yoon does not explicitly disclose:
transmission and/or reception conditions stored in the memory; and 
a second switching instruction to select the first ultrasound probe again to be the in-use ultrasound probe.
	In related art of an ultrasound diagnosis apparatus configured to be connectable to a plurality of ultrasound probes and capable of switching among the plurality of ultrasound probes for use (Fig. 1), Yoneyama, however, discloses:
transmission and/or reception conditions stored in a memory ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Yoon to function as claimed, since an ultrasound diagnosis apparatus configured to be connectable to a plurality of ultrasound probes, capable of switching among the plurality of ultrasound probes for use, and comprising probe imaging conditions stored in a memory was well known in the art, as taught by Yoon and Yoneyama, and wherein the imaging conditions are transmission and reception conditions was well known in the art, as taught by Yoneyama. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “when change of setting out of the transceiver conditions of an ultrasonic wave is unnecessary and it exchanges for an ultrasonic probe, the burden of operator who performs same setting out can be ease,” as taught by Yoneyama ([0013]).
In related art of an ultrasound diagnosis apparatus configured to be connectable to a plurality of ultrasound probes and capable of switching among the plurality of ultrasound probes for use (ultrasound diagnostic apparatus 200 and Fig. 3), Jin further discloses:
receiving a first switching instruction to select a second ultrasound probe of the plurality of ultrasound probes to be the in-use ultrasound probe (Fig. 9A: probe 3 or 4 at t3 or t4; [0102]-[0104]) and then receiving, within a predetermined time since the first switching instruction (Fig. 9A: t3 or t4), a second switching instruction to select a first ultrasound probe again to be the in-use ultrasound probe (Fig. 9A: probe 2 at t5; [0105]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Yoon in view of Yoneyama to function as claimed, since an ultrasound diagnosis apparatus configured to be connectable to a plurality of ultrasound probes, capable of switching among the plurality of ultrasound probes for use was well known in the art, as taught by Yoon, Yoneyama, and Jin; receiving switching instructions within a predetermined time was well known in the art, as taught by Yoon; and receiving a first switching instruction to select a second ultrasound probe of the plurality of ultrasound probes to be the in-use ultrasound probe and then receiving, within a predetermined time since the first switching instruction, a second switching instruction to select a first ultrasound probe again to be the in-use ultrasound probe was well known in the art, as taught by Jin. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “control to activate or deactivate the plurality of probes,” as taught by Jin ([0057]).
Regarding claim 2, Yoon in view of Yoneyama and Jin discloses all limitations of claim 1, as discussed above, and Yoon further discloses:
the processing circuitry (controller 1700; [0174]: controller 1700 control all operations of ultrasound diagnosis apparatus 1000) is further configured to apply initial imaging conditions determined in advance to the first ultrasound probe (Fig. 4B and [0099]: default preset) when a time between the first switching instruction and the second switching instruction is not less than the predetermined time (Fig. 6A: steps S640 and S650).
	It is noted that Yoon discloses that when the second switching instruction is not provided within a predetermined time (Fig. 6A: step S640 and S650 and [0123]), the selection window to select a preset is no longer be displayed to a user for a user input (Fig. 6A: step 650 and [0124]) and that when the second switching instruction is provided within a predetermined time (Fig. 6A: steps S640 and S650 and [0123]), the selected probe is activated based on the second instruction (Fig. 6A: step S650 and [0125]). Therefore, one of ordinary skill in the art would recognize in view of Yoon that when the second switching instruction is not provided within a predetermined time, the initial preset imaging conditions would not be changed.
	Yoon does not explicitly disclose:
transmission and/or reception conditions.
In related art of an ultrasound diagnosis apparatus configured to be connectable to a plurality of ultrasound probes and capable of switching among the plurality of ultrasound probes for use (Fig. 1), Yoneyama, however, discloses:
transmission and/or reception conditions stored in a memory ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Yoon in view of Yoneyama and Jin to function as claimed, since an ultrasound diagnosis apparatus configured to be connectable to a plurality of ultrasound probes, capable of switching among the plurality of ultrasound probes for use, and applying initial imaging conditions determined in advance to an ultrasound probe was well known in the art, as taught by Yoon and Yoneyama, and wherein the imaging conditions are transmission and reception conditions was well known in the art, as taught by Yoneyama. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “when change of setting out of the transceiver conditions of an ultrasonic wave is unnecessary and it exchanges for an ultrasonic probe, the burden of operator who performs same setting out can be ease,” as taught by Yoneyama ([0013]).
Regarding claims 3-4, Yoon in view of Yoneyama and Jin discloses all limitations of claim 1, as discussed above, and Yoon further discloses:
a touch command screen (display 1400) configured to receive the first switching instruction and the second switching instruction (Fig. 5A and 6B: selection button 83 and carotid artery/venous); and 
the plurality of ultrasound probes (probes 20a-20d) include a contact sensor ([0089]: Hall sensor) configured to receive the first instruction and the second switching instruction ([0126]: ultrasound imaging apparatus 1000 transmit the ultrasound signal based on the changed imaging parameter).
Regarding claim 12, Examiner notes that the claimed method is directed to method of using the apparatus disclosed in claim 1. Claim 12 is therefore made obvious by the teachings discussed above mutatis mutandis.
Regarding claim 15, Yoon in view of Yoneyama and Jin discloses all limitations of claim 1, as discussed above, and Yoon further discloses:
the first switching instruction instructs to switch the in-use ultrasound probe from the first ultrasound probe to the second ultrasound probe (Fig. 5B and [0116]: receiving a user input for changing the imaging probe; Fig. 6A: S610-S620 receiving and activating a selected probe), and
the second switching instruction instructs to switch the imaging conditions (Fig. 6A: S640 and S660 and [0125]-[0127]: user input of selecting one of the presets has been received within a reference time at stage S640, ultrasound imaging apparatus 1000 activates the selected probe 20 based on the selected preset at stage S660).
	Yoon does not explicitly disclose:
the second switching instruction instructs to switch the in-use ultrasound probe from the second ultrasound probe to the first ultrasound probe.
In related art of an ultrasound diagnosis apparatus configured to be connectable to a plurality of ultrasound probes and capable of switching among the plurality of ultrasound probes for use (ultrasound diagnostic apparatus 200 and Fig. 3), Jin, however, discloses:
a second switching instruction instructs to switch the in-use ultrasound probe from the second ultrasound probe (Fig. 9A: probe 3 or 4 at t3 or t4; [0102]-[0104]) to the first ultrasound probe (Fig. 9A: probe 2 at t5; [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Yoon in view of Yoneyama and Jin to function as claimed, since an ultrasound diagnosis apparatus configured to be connectable to a plurality of ultrasound probes, capable of switching among the plurality of ultrasound probes for use was well known in the art, as taught by Yoon, Yoneyama, and Jin; first and second switching instructions, wherein the first switching instruction instructs to switch the in-use ultrasound probe from the first ultrasound probe to the second ultrasound probe, was well known in the art, as taught by Yoon; and a second switching instruction instructs to switch the in-use ultrasound probe from the second ultrasound probe was well known in the art, as taught by Jin. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “control to activate or deactivate the plurality of probes,” as taught by Jin ([0057]).
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure include: 
Yang et al. (US Patent Pub No. 10588603) discloses at least in Fig. 15B, 17A, and 18A selecting an ultrasound probe from a plurality of ultrasound probes via a user interface;
Lee (US Patent Pub No. 20060173346) discloses at least in Fig. 2 selecting an ultrasound probe from a plurality of ultrasound probes;
Pelissier et al. (US Patent Pub No. 20120226161) discloses at least in Fig. 2 an ultrasound imaging apparatus configured to be connectable to a plurality of ultrasound probes and capable of switching among the plurality of ultrasound probes for use;
Kojima et al. (US Patent Pub No. 20120232391) discloses at least in Fig. 1-3 selecting an ultrasound probe from a plurality of ultrasound probes via a user interface;
Halmann (US Patent Pub No. 20120179037) discloses at least in Fig. 6 selecting an ultrasound probe from a plurality of ultrasound probes and allocating transmission time periods; and
Savitsky et al. (US Patent Pub No. 20140170620) discloses in at least Fig. 1-4 selecting an ultrasound probe from a plurality of ultrasound probes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793